Case 2:18-cr-00053-SPC-MRM Document 94 Filed 12/17/20 Page 1 of 3 PageID 313




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                CASE NO.: 2:18-cr-53-FtM-38MRM

CHRISTOPHER CONNOR


                                        ORDER1

       Before the Court is the United States of America’s Motion for Reduced

Sentence for Substantial Assistance filed on December 1, 2020. (Doc. 93).

Defendant Christopher Connor has not responded, and the time to do so has

expired. For the below reasons, the Court grants the motion.

       On November 21, 2019, the Court sentenced Connor to 87 months’

imprisonment for his role in a drug conspiracy. (Doc. 89). The sentence is a

low-end guidelines sentence and reflects a six-level downward departure for

substantial assistance. (Doc. 90). Before Connor was sentenced, however, two

co-conspirators attacked him in jail to intimidate him and retaliate against

him for his cooperation. His testimony was used against both co-conspirators

at their sentencing hearings, one of which occurred last month. Because the

Government’s original downward departure motion did not account for



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:18-cr-00053-SPC-MRM Document 94 Filed 12/17/20 Page 2 of 3 PageID 314




Connor’s testimony at those sentencings, it now moves for another one-level

reduction.

      Upon the Government’s motion, a district court may reduce a sentence if

the defendant has provided substantial assistance. Fed. R. Crim. P. 35(b);

United States v. Mora, 703 F. App’x 836, 843 (11th Cir. 2017) (stating a court

may reduce a sentence “only to reflect a defendant’s subsequent, substantial

assistance in the investigation or prosecution of another person” (quotation

marks omitted)). The reduction may occur more than one year after sentencing

if the defendant’s substantial assistance involved “information provided by the

defendant to the government within one year of sentencing, but which did not

become useful to the government until more than one year after sentencing.”

Fed. R. Crim. P. 35(b)(2). The court has discretion to grant or deny motions to

reduce sentences. See United States v. Manella, 86 F.3d 201, 205 (11th Cir.

1996).

      After reviewing the Government’s motion, the record, and the applicable

law, the Court will reduce Connor’s sentence for his substantial assistance

against his co-conspirators at their sentencings. His testimony led to both co-

conspirators receiving obstruction of justice enhancements and denial of

acceptance of responsibility reductions. (Doc. 688; Doc. 691). The Court thus

finds another one-level reduction to be reasonable based on his substantial

assistance. This finding leads to a guidelines range of 78 to 97 months. Based




                                      2
Case 2:18-cr-00053-SPC-MRM Document 94 Filed 12/17/20 Page 3 of 3 PageID 315




on this calculation, a sentence of 78 months’ imprisonment is sufficient, but

not greater than necessary, to comply with the purposes of sentencing. All

other parts of Connor’s sentence remain as originally imposed.

      Accordingly, it is now

      ORDERED:

      (1) The United States of America’s Motion for Reduced Sentence for

         Substantial Assistance (Doc. 93) is GRANTED.

      (2) The Clerk is DIRECTED to enter a modified judgment reducing the

         sentence imposed to 78 months’ imprisonment, and otherwise

         leaving the original judgment intact.

      DONE AND ORDERED in Fort Myers, Florida on December 16, 2020.




Copies: Counsel of Record




                                      3
